 Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18       PageID.1    Page 1 of 8



                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MICHAEL MUYSENBERG,
an individual,                                           Case No.:
                                                         Hon:
            Plaintiff,                                   Magistrate:
-vs-

A MOVABLE FEAST,
a domestic corporation,

          Defendant.
_________________________________________________________________/

BURGESS, SHARP & GOLDEN, PLLC
Attorneys for Plaintiff
BY: Peter N. Camps (P68561)
43260 Garfield Road, Suite 280
Clinton Township, MI 48038
(586) 226-2627
peter@bsglawfirm.com
_________________________________________________________________/

              COMPLAINT AND DEMAND FOR JURY TRIAL

       Michael Muysenberg (“PLAINTIFF”), through his attorneys at Burgess,

Sharp, & Golden, PLLC, states the following for his claims against A Movable

Feast (“DEFENDANT”):

   1. Plaintiff is a resident of the County of Macomb, State of Michigan.
Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18      PageID.2    Page 2 of 8



 2. Defendant is corporation that does business throughout the State of

    Michigan.

 3. The events giving rise to this cause of action occurred in Macomb County

    Michigan and the surrounding areas.

 4. At all relevant times, Plaintiff was employed by Defendant.

 5. This court has jurisdiction under the Americans with Disabilities Act, 42

    USC 12101 et seq.

 6. Plaintiff also brings claims under Michigan’s Persons with Disabilities Civil

    Rights Act (MCL 37.1201), over which this Court has pendent jurisdiction

    under 28 USC 1367.

 7. The amount in controversy exceeds $25,000, exclusive of interests, costs,

    and attorney fees.

                         FACTUAL ALLEGATIONS

 8. Plaintiff began employment with Defendant in 2013 as a cook.

 9. As a Cook, Plaintiff was responsible for taking direction from management

    and ownership, preparing food, and assisting the preparation of catered food

    with other employees.

 10.Plaintiff is unable to effectively process certain speech.      His ability to

    process speech is further compromised where background noise is high. This

    information was provided to Defendant by Plaintiff on numerous occasions.


                                      2
Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18       PageID.3    Page 3 of 8



 11.Plaintiff repeatedly requested the accommodation of management and

    ownership reducing background noise, in particular loud music, when

    speaking to him and when providing instruction.

 12.Plaintiff also repeatedly requested management and ownership to speak to

    him directly when providing instruction so that Plaintiff could understand

    and process the instruction.

 13.That Defendant refused Plaintiff’s request for reasonable accommodation,

    and refused to engage in the interactive process in determining the Plaintiff’s

    request.

 14.Further, when Plaintiff made accommodation requests, the Defendant

    purposefully did the opposite of that Plaintiff requested, increasing the

    volume of background music and refusing to address Plaintiff directly.

 15.The Defendants refusal to consider Plaintiff’s reasonable accommodation

    requests and their subsequent actions toward Plaintiff made it impossible for

    Plaintiff to perform the duties of his job and Plaintiff was forced to separate

    his employment from the Defendant.

 16.In February 2018, Plaintiff completed an intake questionnaire which he

    provided to the EEOC.

 17.In July 2018, Plaintiff filed his Charge of Discrimination with the EEOC

    alleging disability discrimination.


                                          3
Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18        PageID.4    Page 4 of 8



 18.Plaintiff received right-to-sue letters from the EEOC with regard to his

    charge on September 29, 2018.

                      COUNT I
DISCRIMINATION UNDER THE AMERICANS WITH DISABILITIES
                  ACT AS AMENDED.

 19.Plaintiff incorporates the preceding paragraphs by reference.

 20.Plaintiff is a person within the meaning of section 101(7) of the Americans

    with Disabilities Act as Amended (“ADAAA”), 42 USC 12111(7).

 21.At all relevant times, Plaintiff was employed by Defendant.

 22.Defendant was Plaintiff’s employer as defined under the ADAAA. 42 USC

    12111(5)(a).

 23.At all relevant times, Plaintiff was an individual with a disability within the

    meaning of Section 3(2) of the ADAAA. 42 USC 12102(2).

 24.Plaintiff has a physical or mental impairment that substantially limits one or

    more of his major bodily functions, has a record of the impairment, and is

    regarded by Defendant as having the impairment.

 25.Plaintiff is a qualified individual with a disability as that term is defined in

    ADAAA, 42 USC 12111(8).

 26.Plaintiff was treated differently than others employed by Defendant who did

    not have a disability.




                                        4
Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18         PageID.5    Page 5 of 8



 27.Plaintiff is an individual who, with a reasonable accommodation, can

    perform the essential functions of his job for Defendant.

 28.Defendant refused to accommodate Plaintiff’s disability.

 29.Defendant failed to undertake any good faith efforts, in consultation with

    Plaintiff, to identify and make reasonable accommodations for him.

 30.Defendant conducted itself with malice or reckless indifference to the

    federally protected rights of Plaintiff.

 31.As a direct and proximate result of Defendants’ discrimination against

    Plaintiff on the basis of disability, Plaintiff has suffered lost wages, benefits,

    and loss of employment opportunities.

                       COUNT II
 VIOLATIONS OF THE MICHIGAN PERSONS WITH DISABILITIES
             CIVIL RIGHTS ACT (“PWDCRA”).

 32.Plaintiff incorporates the preceding paragraphs by reference.

 33.At all relevant times, Plaintiff was an employee, and Defendant was his

    employer, covered by and within the meaning of PWDCRA, MCL 37.1201.

 34.Plaintiff’s hearing impairment qualifies him as a protected individual under

    the PWDCRA.

 35.Plaintiff’s disability was unrelated to his ability to perform the duties of his

    job.




                                         5
Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18       PageID.6    Page 6 of 8



 36.Defendant violated the PWDCRA, as described above, by discriminating

    against Plaintiff.

 37.Plaintiff’s disability, history of disability, or being regarded as having a

    disability was one of the motives that made a difference in Defendant’s

    decision to terminate his employment.

 38.Defendant’s actions were intentional.

 39.As a direct and proximate result of Defendant’s unlawful actions against

    Plaintiff, Plaintiff has sustained injuries and damages, including, but not

    limited to, loss of earnings, loss of career opportunities, mental and

    emotional distress, and loss of the ordinary pleasures of everyday life.

                          COUNT III
             RETALIATION IN VIOLATION OF PWDCRA.

 40.Plaintiff incorporates the preceding paragraphs by reference.

 41.Plaintiff was repeatedly humiliated, disciplined, and isolated by Defendants

    after making requests to Defendants to accommodate his disability.

 42.Defendant’s proffered reasons for making Plaintiff’s working environment

    intolerable were mere pretext to hide the discriminatory and retaliatory

    motives of the Defendant.

 43.Defendant’s conduct constitutes a violation of the PWDCRA.




                                       6
 Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18       PageID.7    Page 7 of 8



   44.Defendant’s retaliation against Plaintiff has caused or continues to cause

      Plaintiff to suffer substantial damages for pecuniary losses, mental anguish,

      loss of enjoyment of life, and other non-pecuniary losses.



Plaintiff prays for relief as follows:

   A. An award of damages, which includes, but is not limited to, back pay, front

      pay, lost wages, lost employee benefits, attorney fees and costs, and

      compensatory damages, and an appropriate award of interest;

   B. Liquidated damages where appropriate;

   C. All damages and other relief afforded by law;

   D. An award of punitive damages where appropriate in an amount to be proven

      at trial;

   E. Attorneys’ fees and costs as provided by law; and

   F. Such other relief as the Court may deem just and equitable.

Dated: December 26, 2018                     Respectfully Submitted,

                                             BURGESS SHARP & GOLDEN,
                                             PLLC
                                             Attorneys for Plaintiff

                                             /s/ Peter N. Camps
                                             Peter N. Camps (P68561)
                                             43260 Garfield, Suite 280
                                             Clinton Township, MI 48038
                                             586-226-2627
                                             peter@bsglawfirm.com
                                         7
 Case 2:18-cv-14044-TGB-APP ECF No. 1 filed 12/26/18        PageID.8    Page 8 of 8




                          DEMAND FOR JURY TRIAL

      Plaintiff, through his attorneys at BURGESS, SHARP, & GOLDEN, PLLC,

hereby makes a demand for a jury trial in this matter.



Dated: December 26, 2018                      Respectfully Submitted,

                                              BURGESS SHARP & GOLDEN,
                                              PLLC
                                              Attorneys for Plaintiff

                                              /s/ Peter N. Camps
                                              Peter N. Camps, P69561
                                              43260 Garfield, Suite 280
                                              Clinton Township, MI 48038
                                              586-226-2627
                                              peter@bsglawfirm.com




                                          8
